Citation Nr: 1823679	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-41 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for gastroesophageal reflux disease (GERD).

2. Whether new and material evidence has been received to reopen a claim of service connection for residuals of stomach surgery.

3. Entitlement to service connection for a stomach or esophageal disability, to include GERD, hiatal hernia, esophagitis, esophageal stricture, and esophageal diverticulum.

4. Entitlement to service connection for residuals of stomach surgery, secondary to a stomach or esophageal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

During the Veteran's Board hearing, he requested a 60 day extension to submit additional evidence. Such request was granted and implemented.

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for GERD to encompass any stomach or esophageal disability, to include GERD, hiatal hernia, esophagitis, esophageal stricture, and esophageal diverticulum, as reflected on the title page.

After the Veteran filed his December 2014 substantive appeal (VA Form 9), he withdrew his claim of service connection for adjustment disorder with depression, sleep impairment, and anxiety in April 2015 written correspondence. Consequently, that issue is not before the Board. 

The Veteran did not file a substantive appeal to the November 2017 statement of the case (SOC) denying service connection for posttraumatic stress disorder (PTSD). As a result, that issue is not before the Board.

The issues of entitlement to service connection for a stomach or esophageal disability and residuals of stomach surgery addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. A September 2007 rating decision denied service connection for GERD. The Veteran filed a notice of disagreement (NOD) to that decision but did not file a substantive appeal. Therefore, the rating decision is final.

2. Evidence received since the September 2007 rating decision is relevant and probative as to the issues of service connection for GERD.

3. A May 2010 rating decision denied service connection for residuals of stomach surgery. The Veteran did not appeal the decision and did not submit additional evidence within a year after the decision. Therefore, the rating decision is final.

4. Evidence received since the May 2010 rating decision is relevant and probative as to the issues of service connection for residuals of stomach surgery.


CONCLUSIONS OF LAW

1. The September 2007 rating decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The evidence received since the September 2007 rating decision, which denied service connection for GERD, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The May 2010 rating decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4. The evidence received since the May 2010 rating decision, which denied service connection for residuals of stomach surgery, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 2007 rating decision denied service connection for GERD based on the finding that it was neither incurred in nor caused by military service. The Veteran filed a NOD but did not file a substantive appeal after a March 2009 SOC was issued. Therefore, that decision became final. 

A May 2010 rating decision denied service connection for residuals of stomach surgery (characterized as just for "stomach surgery") based on the finding that it was neither incurred in nor caused by military service. The Veteran was notified of that decision in correspondence mailed that same month but did not appeal the decision. Additional evidence was not associated with the claim file within one year of the decision. Therefore, that decision became final.

Since the September 2007 and May 2010 rating decisions, lay statements from service members who served with the Veteran were received; these statements detailed that the Veteran suffered from stomach issues while on active duty. See October 2013 statements by M.E. and J.L. Evidence that the Veteran suffered from stomach issues during service was not of record at the time of the September 2007 or May 2010 decisions. Because this evidence is relevant and probative to the incurrence of the Veteran's GERD and residuals of stomach surgery, such evidence is new and material and the claims are reopened. See 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

The request to reopen the claim of service connection for GERD is granted.

The request to reopen the claim of service connection for residuals of stomach surgery is granted.


REMAND

While the Veteran underwent a VA examination for his stomach issues in February 2013, it does not appear that any medical opinion regarding the cause of the Veteran's stomach or esophageal disability or residuals of stomach surgery was provided. Evidence of record reflects that the Veteran had stomach issues during service and that such symptoms have persisted since his discharge from active duty. See, e.g., October 2013 statements by M.E. and J.L; July 2017 Board hearing testimony. Because there are outstanding medical questions remaining, remand for a new VA examination is necessary. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's stomach and esophageal disabilities from November 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his GERD and residuals of stomach surgery. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's stomach and esophageal disabilities. The diagnoses of record, to include GERD, hiatal hernia, esophagitis, esophageal stricture, and esophageal diverticulum, must be discussed.

(b) Is it possible to distinguish the symptoms of the Veteran's stomach and esophageal disabilities from symptoms that are residuals of his stomach surgeries? Please explain why.

(c) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that the disability was incurred in or otherwise related to his military service? The examiner must discuss the statements of record from the Veteran and his family, friends, and fellow service members that he began experience stomach issues in service that has continued to the present.

(d) The examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that the Veteran's residuals of stomach surgery were either caused or aggravated by the Veteran's diagnosed stomach and esophageal disabilities? Please explain why. The examiner should specify which specific diagnosis (or diagnoses) caused or aggravated the residuals of stomach surgery. The opinion must address whether the residuals increased in severity beyond normal progression (i.e., was aggravated).

If the residuals are found to have been aggravated by the Veteran's diagnosed stomach and esophageal disabilities, the examiner should specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


